Opinion issued September 18, 2003 

 



 

 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00921-CV
____________

IN RE TONY BENNETT POLLEY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	Relator, Tony Bennett Polley, filed a petition for writ of mandamus
complaining that respondent (1) has not ruled on a pro se pretrial motion in cause
number 951481.  After relator filed his petition for writ of mandamus, cause number
951481 was dismissed in the trial court, according to Harris County records.
	The petition is therefore denied as moot.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Higley.
1.    	Respondent is the Honorable Brian Rains, Judge, 176th District Court, Harris
County.